1
2
3
4
5
6                             UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA
8                                                ***
9    IVAN LEE MATTHEWS,                                  Case No. 3:18-cv-00536-RCJ-WGC
10                                          Plaintiff,                   ORDER
11           v.
12   JO GENTRY, et al.,
13                                     Defendants.
14
15          This action is a pro se civil rights action filed pursuant to 42 U.S.C. § 1983 by a

16   person in the custody of the Nevada Department of Corrections. On December 23, 2019,

17   the Court issued an order dismissing the complaint with leave to amend and directed

18   Plaintiff to file any amended complaint within 30 days of the date of that order. (ECF No.

19   7 at 11). The time period for filing an amended complaint has now expired, and Plaintiff

20   has not filed an amended complaint or otherwise responded to the Court’s order. District

21   courts have the inherent power to control their dockets and “[i]n the exercise of that power,

22   they may impose sanctions including, where appropriate . . . dismissal” of a case.

23   Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A

24   court may dismiss an action, with prejudice, based on a party’s failure to prosecute an

25   action, failure to obey a court order, or failure to comply with local rules. See Ghazali v.

26   Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance with local rule);

27   Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply

28   with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440-
1    41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs
2    to keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130
3    (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson v. Duncan,
4    779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to
5    comply with local rules).
6           In determining whether to dismiss an action for lack of prosecution, failure to obey
7    a court order, or failure to comply with local rules, the court must consider several factors:
8    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
9    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
10   disposition of cases on their merits; and (5) the availability of less drastic alternatives.
11   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;
12   Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
13          In the instant case, the Court finds that the first two factors, the public’s interest in
14   expeditiously resolving this litigation and the Court’s interest in managing the docket,
15   weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs
16   in favor of dismissal, since a presumption of injury arises from the occurrence of
17   unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See
18   Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor – public policy
19   favoring disposition of cases on their merits – is greatly outweighed by the factors in favor
20   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
21   the court’s order will result in dismissal satisfies the “consideration of alternatives”
22   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
23   F.2d at 1424. The Court’s order requiring Plaintiff to file an amended complaint within
24   thirty days expressly stated that, if Plaintiff failed to file a timely amended complaint this
25   action would be dismissed with prejudice. (ECF No. 7 at 12.) Thus, Plaintiff had adequate
26   warning that dismissal would result from his noncompliance with the Court’s order to file
27   an amended complaint within thirty days.
28          For the foregoing reasons, it is ordered that Plaintiff’s application to proceed in



                                                  -2-
1    forma pauperis (ECF No. 1) without having to prepay the full filing fee is granted. Plaintiff
2    shall not be required to pay an initial installment fee. Nevertheless, the full filing fee shall
3    still be due, pursuant to 28 U.S.C. § 1915, as amended by the Prisoner Litigation Reform
4    Act. The movant herein is permitted to maintain this action to conclusion without the
5    necessity of prepayment of fees or costs or the giving of security therefor.
6           Pursuant to 28 U.S.C. § 1915(b)(2), the Nevada Department of Corrections shall
7    pay to the Clerk of the United States District Court, District of Nevada, 20% of the
8    preceding month’s deposits to Plaintiff’s account (Ivan Lee Matthews, # 1127748), in the
9    months that the account exceeds $10.00, until the full $350.00 filing fee has been paid
10   for this action. The Clerk of the Court shall SEND a copy of this order to the Finance
11   Division of the Clerk’s Office. The Clerk of the Court shall also SEND a copy of this order
12   to the attention of the Chief of Inmate Services for the Nevada Department of Corrections,
13   P.O. Box 7011, Carson City, NV 89702.
14          It is further ordered that, regardless of the success of Plaintiff’s action, the full filing
15   fee shall still be due, pursuant to 28 U.S.C. §1915, as amended by the Prisoner Litigation
16   Reform Act.
17          It is further ordered that this action is dismissed with prejudice based on Plaintiff’s
18   failure to file an amended complaint in compliance with this Court’s December 23, 2019
19   order and for failure to comply with Rule 8.
20   It is further ordered that the Clerk of Court shall enter judgment accordingly.
21   DATED THIS       6th   day of       February         2020.
22
23                                                        UNITED STATES DISTRICT JUDGE
24
25
26
27
28



                                                    -3-
